Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Instant application is a continuation of 16/092688, now Abandoned. Claims 1-20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit” and “input unit” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

5.	For claims 7-8 and 16-17, the phrase “at least one of” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjit et al. (U.S. Patent Application Publication 2016/0275281; hereafter “Ranjit”), and further in view of Li (U.S. Patent Application Publication 2017/0286660), and further in view of Gordon et al. (U.S. Patent Application Publication 2018/0032997; hereafter “Gordon”).
	For claim 1, Ranjit teaches a mobile communication terminal comprising:
	a display unit (note paragraph [0039], display) which is turned off in an off state and turned on in an on state (note paragraph [0028], display is off when the device is off and when device is in power-saving state and display is on in full-power state); and
	an input unit (note paragraph [0041], input devices) which receives a user input from a user (note paragraphs [0061] and [0095], user biometric data is input using input devices);
	wherein, when said input unit receives a first user input in said off state, said terminal turns on said display unit and displays a default screen on said display unit (note paragraph [0028], user input causes device to transition from power-saving state to full-power state; display is turned on and lock screen displayed),
	wherein said terminal also runs a first authentication operation in response to said first user input (note paragraphs [0061] and [0095], user biometric authentication operation is run in response to input that resulted in lock screen),
	wherein, when said user fails said first authentication operation, said terminal switches to a lock state (note paragraph [0068], if measure of confidence too low, i.e. fails, lock screen with non-personal information is displayed), and
	wherein, when said user passes said first authentication operation, said terminal switches to an unlock state and displays a home screen on said display unit (note paragraphs [0054], [0080] and [0110], sufficiently high measure of confidence results in successful authentication; device is unlocked and OS home screen is displayed).

	Ranjit differs from the claimed invention in that they fail to explicitly teach:
	wherein said terminal also runs a first authentication operation in response to said first user input, without requiring any additional user input,

	Li teaches:
	wherein said terminal also runs a first authentication operation in response to said first user input, without requiring any additional user input (note paragraphs [0032]-[0033], device performs authentication operation in response to sensor press which may be combined with power button to unlock device, i.e. without requiring any additional user input),

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the multi-stage biometric authentication for locked devices of Ranjit and the turning on the screen in response to a user fingerprint touch of Li. It would have been obvious because combining prior art elements (Sensing user input activates biometric authentication of Ranjit; user fingerprint activates the screen of a device of Li) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit).

	The combination of Ranjit and Li differs from the claimed invention in that they fail to teach:
	wherein, when said user fails said first authentication operation, said terminal switches to a lock state and displays on said display unit an advertisement screen which includes at least one advertisement thereon,

	Gordon teaches:
	wherein, when said user fails said first authentication operation, said terminal switches to a lock state and displays on said display unit an advertisement screen which includes at least one advertisement thereon (note paragraphs [0155], [0287] and Figure 13, if user fails authentication operation, terminal displays lock screen with advertisement),

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the combination of Ranjit and Li and the lock screen with advertisements of Gordon. It would have been obvious because combining prior art elements (unlocking a device using a fingerprint of Ranjit and Li; advertisements are displayed on lock screen including after failed authentication attempts of Gordon) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit) where the lock screen displayed includes advertisements (Gordon).
	For claim 9, the combination of Ranjit, Li and Gordon teaches a mobile communication terminal comprising:
	a display unit (note paragraph [0039] of Ranjit, display) which is turned off in an off state and turned on in an on state (note paragraph [0028] of Ranjit, display is off when the device is off and when device is in power-saving state and display is on in full-power state); and 
	an input unit (note paragraph [0041] of Ranjit, input devices) to which receives a user input from a user (note paragraphs [0061] and [0095] of Ranjit, user biometric data is input using input devices);
	wherein, when said input unit receives a first user input in said off state, said terminal runs a first authentication operation in response thereto (note paragraph [0028] of Ranjit, user input causes device to transition from power-saving state to full-power state; display is turned on and lock screen displayed; paragraphs [0032]-[0033] of Li, device performs authentication operation in response to sensor press which may be combined with power button to unlock device),
	wherein, when said user fails said first authentication operation, said terminal switches to a lock state (note paragraph [0068] of Ranjit, if measure of confidence too low, i.e. fails, lock screen with non-personal information is displayed) and displays on said display unit an advertisement screen which includes at least one advertisement thereon (note paragraphs [0155], [0287] and Figure 13 of Gordon, if user fails authentication operation, terminal displays lock screen with advertisement), and
	wherein, when said user passes said first authentication operation, said terminal switches to an unlock state and displays a home screen on said display unit (note paragraphs [0054], [0080] and [0110] of Ranjit, sufficiently high measure of confidence results in successful authentication; device is unlocked and OS home screen is displayed).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the multi-stage biometric authentication for locked devices of Ranjit and the turning on the screen in response to a user fingerprint touch of Li. It would have been obvious because combining prior art elements (Sensing user input activates biometric authentication of Ranjit; user fingerprint activates the screen of a device of Li) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the combination of Ranjit and Li and the lock screen with advertisements of Gordon. It would have been obvious because combining prior art elements (unlocking a device using a fingerprint of Ranjit and Li; advertisements are displayed on lock screen including after failed authentication attempts of Gordon) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit) where the lock screen displayed includes advertisements (Gordon).



	For claim 18, the combination of Ranjit, Li and Gordon teaches a method of providing an advertisement to a user of a mobile communication terminal, wherein said terminal includes a display unit (note paragraph [0039] of Ranjit, display) which is turned off in an off state but which is turned on in an on state (note paragraph [0028] of Ranjit, display is off when the device is off and when device is in power-saving state and display is on in full-power state), said method comprising the steps of:
	receiving a first user input in said off state (note paragraphs [0061] and [0095] of Ranjit, user biometric data is input using input devices);
	turning on said display unit and displaying a default screen on said display unit in response to said first user input, without requiring any additional user input (note paragraph [0028] of Ranjit, user input causes device to transition from power-saving state to full-power state; display is turned on and lock screen displayed; paragraphs [0032]-[0033] of Li, device performs authentication operation in response to sensor press which may be combined with power button to unlock device);
	running a first authentication operation in response to said first user input, without requiring said additional user input (note paragraphs [0053], [0061] and [0095] of Ranjit, user biometric authentication operation is run in response to input that resulted in lock screen; authentication may be initiated automatically);
	switching to a lock state (note paragraph [0068] of Ranjit, if measure of confidence too low, i.e. fails, lock screen with non-personal information is displayed) and displaying an advertisement screen on said display unit when said user fails said first authentication operation (note paragraphs [0155], [0287] and Figure 13 of Gordon, if user fails authentication operation, terminal displays lock screen with advertisement); and
	switching to an unlock state and displaying a home screen on said display unit when said user passes said first authentication operation (note paragraphs [0054], [0080] and [0110] of Ranjit, sufficiently high measure of confidence results in successful authentication; device is unlocked and OS home screen is displayed).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the multi-stage biometric authentication for locked devices of Ranjit and the turning on the screen in response to a user fingerprint touch of Li. It would have been obvious because combining prior art elements (Sensing user input activates biometric authentication of Ranjit; user fingerprint activates the screen of a device of Li) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the combination of Ranjit and Li and the lock screen with advertisements of Gordon. It would have been obvious because combining prior art elements (unlocking a device using a fingerprint of Ranjit and Li; advertisements are displayed on lock screen including after failed authentication attempts of Gordon) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit) where the lock screen displayed includes advertisements (Gordon).


	For claims 3 and 10, the combination of Ranjit, Li and Gordon teaches claims 1 and 9, wherein said terminal turns on said display unit and displays a default screen on said display unit in response to said first user input, without requiring any additional user input (note paragraph [0028] of Ranjit, user input causes device to transition from power-saving state to full-power state; display is turned on and lock screen displayed), and wherein said default screen is one of a first screen which is identical to said advertisement screen and a second screen which is different from said advertisement screen (note paragraphs [0155], [0281] and Figures 11-13 of Gordon, terminal displays lock screens with advertisement).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the combination of Ranjit and Li and the lock screen with advertisements of Gordon. It would have been obvious because combining prior art elements (unlocking a device using a fingerprint of Ranjit and Li; advertisements are displayed on lock screen including after failed authentication attempts of Gordon) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit) where the lock screen displayed includes advertisements (Gordon).



	For claims 2, 11 and 19, the combination of Ranjit, Li and Gordon teaches claims 1, 10 and 19, wherein said terminal turns on said display unit and runs said first authentication operation simultaneously (note paragraph [0059] of Li, fingerprint authentication and turning on display are run concurrently).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the multi-stage biometric authentication for locked devices of Ranjit and the turning on the screen in response to a user fingerprint touch of Li. It would have been obvious because combining prior art elements (Sensing user input activates biometric authentication of Ranjit; user fingerprint activates the screen of a device of Li) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit).




	For claims 4 and 13, the combination of Ranjit, Li and Gordon teaches claims 1 and 9, wherein said advertisement screen includes a tab (note Figures 12-13 of Gordon, “tab” with authentication input), and
	wherein, when said user provides a second user input to said tab, said terminal runs one of said first authentication operation and a second authentication operation which is different from said first authentication operation (note paragraph [0080] of Ranjit, additional authentication mechanism may be password or PIN).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the combination of Ranjit and Li and the lock screen with advertisements of Gordon. It would have been obvious because combining prior art elements (unlocking a device using a fingerprint of Ranjit and Li; advertisements are displayed on lock screen including after failed authentication attempts of Gordon) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit) where the lock screen displayed includes advertisements (Gordon).


	For claims 5 and 14, the combination of Ranjit, Li and Gordon teaches claims 1 and 9, wherein said advertisement screen includes a tab (note Figures 12-13 of Gordon, “tab” with authentication input), and wherein, when said user does not provide any user input to said tab within a certain period, said terminal performs at least one passive task (note paragraph [0259] of Gordon, if device remains inactive for a period of time, the screen shuts off).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the combination of Ranjit and Li and the lock screen with advertisements of Gordon. It would have been obvious because combining prior art elements (unlocking a device using a fingerprint of Ranjit and Li; advertisements are displayed on lock screen including after failed authentication attempts of Gordon) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit) where the lock screen displayed includes advertisements (Gordon).


	For claims 6 and 15, the combination of Ranjit, Li and Gordon teaches claims 1 and 9, wherein said advertisement screen includes a tab (note Figures 12-13 of Gordon, “tab” with authentication input), and wherein, when said user provides a second user input to said tab within a certain period, said terminal performs at least one active task (note paragraph [0259] of Gordon, if device remains inactive for a period of time, device cycles through advertisements).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the combination of Ranjit and Li and the lock screen with advertisements of Gordon. It would have been obvious because combining prior art elements (unlocking a device using a fingerprint of Ranjit and Li; advertisements are displayed on lock screen including after failed authentication attempts of Gordon) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit) where the lock screen displayed includes advertisements (Gordon).


	For claims 8 and 17, the combination of Ranjit, Li and Gordon teaches claims 1 and 9, wherein said terminal runs said first authentication operation using said first user input which includes information of at least one of a fingerprint, an iris, a retina, an ear, a face, a hand, a wrist, a sound, and a voice of said user (note paragraph [0095] of Ranjit, biometric sensors include fingerprint, palm, face, iris, retina, voice, etc.).

	For claim 12, the combination of Ranjit, Li and Gordon teaches claim 9, wherein said terminal keeps said display unit turned off during running said first authentication operation (note paragraphs [0043] and [0047] of Li, screen is not turned on until verification succeeds).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the multi-stage biometric authentication for locked devices of Ranjit and the turning on the screen in response to a user fingerprint touch of Li. It would have been obvious because combining prior art elements (Sensing user input activates biometric authentication of Ranjit; user fingerprint activates the screen of a device of Li) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit).


	For claim 20, the combination of Ranjit, Li and Gordon teaches claim 18, wherein said terminal performs said turning on after completing said running (note paragraphs [0043] and [0047] of Li, screen is not turned on until verification succeeds).

	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the multi-stage biometric authentication for locked devices of Ranjit and the turning on the screen in response to a user fingerprint touch of Li. It would have been obvious because combining prior art elements (Sensing user input activates biometric authentication of Ranjit; user fingerprint activates the screen of a device of Li) would yield the predictable result of a user touching a fingerprint sensor, turning on the screen (Li) to initiate a multi-stage biometric security level authentication (Ranjit).




8.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ranjit, Li and Gordon as applied to claims 6 and 15 above, and further in view of Brown (U.S. Patent Application Publication 2013/0124276).
	For claims 7 and 16, the combination of Ranjit, Li and Gordon differs from the claimed invention in that they fail to explicitly teach:
	wherein said terminal prevents said user from at least one of accessing an external link provided on said advertisement screen, downloading a file from said external link, and running an application available from said external link.

	Brown teaches:
	wherein said terminal prevents said user from at least one of accessing an external link provided on said advertisement screen, downloading a file from said external link, and running an application available from said external link (note paragraph [0006], Fig.1 and Fig. 5, steps 2-5, accessing link provided in advertisement requires unlocking the device).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Ranjit, Li and Gordon and the requiring unlocking to access a link in an advertisement of Brown. It would have been obvious because combining prior art elements (restricting access to apps while locked – paragraph [0076] of Ranjit; accessing link in advertisement requires unlocking of Brown) would yield the predictable result of a restricting user access to device functions while the device is locked (Ranjit) including prevent access to advertisement links where accessing a link in an advertisement requires unlocking the device (Brown).


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (U.S. Patent Application Publication 2019/0095962) teaches a lock screen with an advertisement (note Fig. 4-5).

Van Gorkom et al. (U.S. Patent 10,402,037) teaches waking a device with a lock screen that includes an advertisement (note Fig. 2A-2C and column 10, lines 7-62).

Chitnis (U.S. Patent Application Publication 2015/0310493) teaches a device reverting to a hibernating state without user input (note paragraph [0075]).

Ricasata (U.S. Patent Application Publication 2014/0019253) teaches scrolling ads without user input (note paragraph [0031]).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/           Primary Examiner, Art Unit 2438